         Case 4:19-cv-05902-JST Document 38 Filed 02/27/20 Page 1 of 4



 1    Jason M. Richardson (SBN 250916)          Todd C. Atkins (SBN 208879)
      jmrichardson@shb.com                      tatkins@atkinsdavidson.com
 2    SHOOK, HARDY & BACON L.L.P.               ATKINS & DAVIDSON, APC
      One Montgomery, Suite 2600                2261 Rutherford Road
 3
      San Francisco, CA 94104                   Carlsbad, CA 92008
 4                                              Tel: 619.665.3476
      Attorneys for Defendant                   Matthew M. Wawrzyn (pro hac vice pending)
 5    APPLE INC.                                matt@wawrzynlaw.com
                                                WAWRZYN LLC
 6                                              2700 Patriot Blvd, Suite 250
 7                                              Glenview, IL 60026
                                                Telephone: 847.656.5848
 8
                                                Attorneys for Plaintiff
 9                                              AFTECHMOBILE INC.

10

11                                UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                       OAKLAND DIVISION
14

15   AFTECHMOBILE INC.                         )
                                               )
16                  Plaintiff,                 )   CASE NO.: 4:19-cv-05902-JST
                                               )
17          v.                                 )
                                               )                 AND ORDER
18   APPLE INC.,                               )   JOINT STIPULATION TO CONTINUE
                                               )   CASE MANAGEMENT CONFERENCE
19                  Defendant.                 )   AND TO EXTEND PLAINTIFF’S
                                               )   RESPONSE BRIEF
20                                             )
21

22

23

24

25

26
27

28


     JOINT STIPULATION TO CONTINUE CMC
     CASE NO. 4:19-CV-05902-JST
         Case 4:19-cv-05902-JST Document 38 Filed 02/27/20 Page 2 of 4



 1          Plaintiff Aftechmobile Inc. (“Plaintiff”) and Defendant Apple Inc. (“Defendant”), by and
 2   through their respective counsel of record, hereby stipulate as follows pursuant to Civil L.R. 6-2:
 3          WHEREAS, Defendant was served with the Summons and Complaint on November 4,
 4   2019 (Declaration of Todd Atkins attached as Exhibit A);
 5          WHEREAS, Defendant’s response to the Complaint was initially due on or before
 6   November 25, 2019 (Ex. A);
 7          WHEREAS, Plaintiff and Defendant stipulated that Defendant shall have an extension to
 8   respond to Plaintiff’s Complaint, such that its answer or other response to the complaint became
 9   due on or before January 9, 2020;
10          WHEREAS, Plaintiff and Defendant met and conferred regarding various objections
11   Defendant identified with respect to the Complaint, and Plaintiff agreed to amend the Complaint
12   to address these objections (Ex. A);
13          WHEREAS, Plaintiff amended the complaint, and Defendant moved to dismiss.
14   Plaintiff’s current date to respond to the motion to dismiss is March 4, 2020.
15          WHEREAS, Plaintiff has asserted the patents-in-suit against Salesforce.com, Inc.
16   (“Salesforce”) in a related case before your Honor, Case No. 4:19-cv-05903-JST. Plaintiff also
17   amended the complaint against Salesforce, and Salesforce must answer or otherwise respond by
18   March 11, 2020. The case management conference in the Salesforce case is set for March 31,
19   2020, with joint case management statement due March 24, 2020.
20          WHEREAS, Plaintiff and Defendant would like to conform this case schedule with the
21   Salesforce case schedule as follows: (i) extend Plaintiff’s response date to March 18, 2020, after
22   the Salesforce answer date; (ii) continue the case management conference from March 10, 2020
23   to March 31, 2020; and (iii) extend Defendant’s reply date in support of the motion to dismiss to
24   April 1, 2020.
25          WHEREAS, this Stipulation would conserve judicial resources, scheduling one case
26   management conference for two cases that have many overlapping issues involving the same
27   patents.
28


     JOINT STIPULATION TO CONTINUE CMC               -2-
     CASE NO. 4:19-CV-05902-JST
         Case 4:19-cv-05902-JST Document 38 Filed 02/27/20 Page 3 of 4



 1           NOW, THEREFORE, IT IS HEREBY AGEEED AND STIPULATED by and between

 2   the Parties, through their respective counsel, that Plaintiff shall have up to and including March

 3   18, 2020, to respond to the motion to dismiss, that Defendant shall have up to and including

 4   April 1, 2020 to file a reply brief. Further, the parties jointly submit that, given that the Court set

 5   the initial case management conference for March 31, 2020 in the Salesforce case (Ex. A), good

 6   cause would support an order approving this stipulation continuing the CMC in this case to

 7   March 31, 2020.

 8

 9   Dated: February 25, 2020                    SHOOK, HARDY & BACON L.L.P.
10

11
                                                 By: /s/Jason M. Richardson
12

13                                               Attorney for Defendant
                                                 APPLE INC.
14

15
     Dated: February 25, 2020                    ATKINS & DAVIDSON, APC
16

17
                                                 By: /s/Todd Atkins
18

19                                               Attorney for Plaintiff
                                                 AFTECHMOBILE INC.
20

21           Pursuant to General Order No. 45, Section X(B) regarding signatures, I, Todd C. Atkins,

22   attest that concurrence in the filing of this document has been obtained from each of the other

23   signatories. I declare under penalty of perjury under the laws of the United States of America that

24   the foregoing is true and correct.

25           Executed this 25th day of February 2020, at San Diego, California.

26
27                                                           /s/ Todd Atkins
                                                                  Todd C. Atkins
28


                                                       -3-
        Case 4:19-cv-05902-JST Document 38 Filed 02/27/20 Page 4 of 4



 1   PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
 2   It is further ordered that the hearing on Defendant's motion to dismiss is continued from
 3   March 25, 2020, to May 6, 2020.

 4

 5
                                              The Honorable Jon S. Tigar
 6
                                                              27 2020
                                              Dated: February __,
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    -4-
